PER CURIAM.
We have considered the petitions for certiorari in both cases and the cross-petitions in Case # 36,892.
After consideration of the record and briefs we have concluded that the order of the Full Commission is consistent with the essential requirements of law and should not be disturbed.
The petitions and cross-petitions are therefore denied.
The petition of petitioner, Edward Edgel Ford, for allowance of attorneys’ fees is also denied.
It is so ordered.
CALDWELL, C. J., and THOMAS, DREW, THORNAL and ADAMS, JJ., concur.